PER CURIAM:
| iDenied. Relator fails to show that his application was timely filed in the district court and fails to carry his burden of proof to show that an exception to the limitations period applies. La.C.Cr.P. art. 930.8; State ex rel. Glover v. State, 93-2330 (La. 9/5/95), 660 So.2d 1189. The application is also repetitive and successive. La.C.Cr.P. art. 930.4.
Finally, this Court previously noted that, unless relator can show that one of the narrow exceptions authorizing the filing of a successive application applies, he has exhausted his right to state collateral review. See State ex rel. Munster v. State, 15-2240 (La. 3/24/16), 187 So.3d 984.